Mr. Chief Justice Watkins delivered the opinion of the court. The administrator appealed to the Circuit Court, from a judgment of allowance in the Arkansas Probate Court, upon a claim exhibited by the appellee against the estate. The Circuit Court, on motion of the appellee, dismissed the appeal because the appellant had filed no bond for the costs of such appeal. From that decision the administrator has appealed to this court. No bond for costs is required on appeals from the Probate to the Circuit Courts. The 3d section of the act of January 4th, 1849, applies only to appeals from the county courts, as decided in Biscoe vs. Madden, 7 Eng. 765, overruling the case of Morrow vs. Walker, 5 Eng. 569; The judgment will be reversed and the cause remanded with instructions to proceed therein according to law.